              Case 1:17-cv-01789-DLC Document 378 Filed 05/10/19 Page 1 of 1



May 10, 2019
                                                                                   Norton Rose Fulbright US LLP
Via ECF                                                                            1301 Avenue of the Americas
                                                                                   New York, New York 10019-6022
                                                                                   United States
Hon. Denise L. Cote
United States District Court                                                       Direct line +1 212 318 3211
Southern District of New York                                                      steve.dollar@nortonrosefulbright.com
United States Courthouse
500 Pearl Street, Room 1610                                                        Tel +1 212 318 3000
New York, NY 10017-1312                                                            Fax +1 212 318 3400
                                                                                   nortonrosefulbright.com

Re:        Securities and Exchange Commission v. Lek Securities Corp., et al. (17-cv-01789 (DLC))

Your Honor:

On behalf of Defendants Lek Securities Corp. and Samuel Lek (together, the “Lek Defendants”),
we write to clarify the Lek Defendants’ position regarding the Securities and Exchange
Commission’s (“SEC”) request for a resetting of the date for the trial of this case. See ECF 376.
The SEC wrote in its letter that “[t]he defendants have informed us that they do not oppose this
request (the Lek Defendants have agreed, subject to the issue set forth in note 1, below).” Id. at 1.

To be clear, the Lek Defendants are ready to try this case beginning July 22. That being said, as a
matter of courtesy to opposing counsel, we have informed the SEC that, while we are prepared to
move forward with the trial as scheduled, we do not object to the request to reschedule the trial to
the dates set forth in their letter.

As to the dates proposed by the SEC, the Lek Defendants informed the SEC that their experts have
trials scheduled in mid-November and early December that may make them “unavailable to testify
when the Lek Defendants are putting on their defense. If you would agree to allow them to testify
when they are available, then we would not object to the November 12 or 18 start dates.” The
SEC responded that it was “willing to make reasonable accommodations for your expert witnesses’
availability, such as testifying out of order, in light of their other trial obligations.”

Respectfully submitted,

/s/ Steve Dollar

Steve Dollar
cc:    All Counsel of Record




Norton Rose Fulbright US LLP is a limited liability partnership registered under the laws of Texas.

Norton Rose Fulbright US LLP, Norton Rose Fulbright LLP, Norton Rose Fulbright Australia, Norton Rose Fulbright Canada LLP and Norton Rose
Fulbright South Africa Inc are separate legal entities and all of them are members of Norton Rose Fulbright Verein, a Swiss verein. Norton Rose Fulbright
Verein helps coordinate the activities of the members but does not itself provide legal services to clients. Details of each entity, with certain regulatory
information, are available at nortonrosefulbright.com.
